 1
 2
 3
 4
 5
 6
 7
 8
                          UNITED STATES DISTRICT COURT
 9
                       SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,
                                                    Case No.: 18-CR-2756-AJB
12                           Plaintiff,
13         v.                                       ORDER AND JUDGMENT TO
                                                    DISMISS WITHOUT
14   AMANDA MICHELLE LOPEZ,                         PREJUDICE
15                                                  (Doc. No. 36)
                             Defendants.
16
17
18        Upon motion of the United States of America and good cause appearing,
19        IT IS HEREBY ORDERED that the Information in the above-entitled case be
20 dismissed without prejudice.
21       IT IS SO ORDERED.
22 Dated: December 11, 2018
23
24
25
26
27
28
